 

Exhibit 10.16

 

VAPOR CORP.

AMENDED AND RESTATED SERIES A WARRANT STANDSTILL AGREEMENT

 

THIS AMENDED AND RESTATED STANDSTILL AGREEMENT is dated as of March ___, 2016
(this “Agreement”), by and between VAPOR CORP., a Delaware corporation (the
“Company”), and the undersigned Holder (the “Holder”).

 

RECITALS

 

A.           In connection with the separation of the Company’s Series A Units
on January 23, 2016, the Holder’s Series A Warrant (the “Series A Warrant”) of
the Company to purchase an aggregate number of shares of common stock as set
forth therein (subject to adjustment as provided therein) became exercisable.

 

B.           At the request of the Company and for the benefit of the Company,
the undersigned Holder has agreed to restrict the exercise of the Series A
Warrant on the terms and conditions set forth below. Unless otherwise indicated,
all capitalized terms used and not otherwise defined herein have the respective
meanings ascribed to them in the Series A Warrant.

 

C.            This Agreement restates and amends that certain Series A Warrant
Standstill Agreement, dated as of March __, 2016, by and between the Company and
the Holder (“Series A Standstill Agreement”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
conditions and provisions contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.            Warrant Standstill and Leak-Out.

 

A.           On or prior to March __, 2016 (the “Standstill Period”), the Holder
agrees that it shall not, and shall not be permitted to, exercise the Series A
Warrant, in whole or in part. Following the Standstill Period until the date
that a Majority of the Consenting Holders consent to terminate this Agreement
(the “Leak Out Period”), the Holder (either through itself or through an
affiliate of the Holder) agrees that it shall not, and shall not be permitted
to, on each Trading Day following the date hereof during the Leak Out Period,
exercise the Series A Warrant into a number of shares of Common Stock in excess
of A x B x C where:

 

A = the daily average of the composite trading volume of the Common Stock as
reported by Bloomberg, LP for the 3 Trading Days immediately prior to the date
of exercise;

 

B = 50%; and

 

 

 

 

C = ___%1

 

In the event that the Holder does not exercise the Series A Warrant on a given
Trading Day for the maximum amount permitted during the Leak Out Period, such
Holder shall not be permitted to accumulate or roll-forward to a subsequent
Trading Day the amount to which the Holder was entitled to exercise on such
Trading Day but elected not to exercise. Any fractional shares resulting from
the calculations shall be rounded down to the nearest whole share.

 

B.           Until after April 15, 2016 (the “Cashless Exercise Standstill
Period”), the Holder agrees that it shall not, and shall not be permitted to,
engage in a Cashless Exercise of the Series A Warrant pursuant to Section 1(d)
of the Series A Warrant, in whole or in part, and request the Exchange Amount in
cash. The initial Cashless Exercise Standstill Period will be automatically
extended if a Majority of the Consenting Holders agree in writing (a “Consent”)
to extend the Cashless Exercise Standstill Period in effect; provided, however,
that in no instance will the Cashless Exercise Standstill Period be extended
more than sixty (60) calendar days beyond April 15, 2016. “Consenting Holders”
shall mean holders of the Series A Warrants that have entered into a Series A
Warrant Standstill Agreement in substantially the same form as the Series A
Warrant Standstill Agreement (each a “Series A Standstill Agreement” and
collectively the “Standstill Agreements”). A “Majority of the Consenting
Holders” means Consenting Holders owning a majority of all of the issued and
outstanding Series A Warrants of all of the Consenting Holders.

 

C.           The Company agrees that it will not permit the exercise of any
Series A Warrants that are exercised in breach of any Series A Warrant
Standstill Agreement. Additionally, in no event shall the Company have entered
into, or enter into, any other agreement or understanding with any holder of
Series A Warrants other than an agreement on substantively the same terms as the
Standstill Agreements and this Agreement; provided, however, that the Company
shall be permitted to enter into agreements (the “Repurchase Agreements”) with
holders of the Series A Warrant (other than Consenting Holders) to repurchase
the Series A Warrants for (i) the Exchange Amount or (ii) any other amount less
than the Exchange Amount; provided further, that the Company shall not pay any
individual holder more than $100,000 in the aggregate or more than $2 million in
the aggregate among all such holders.

 

D.           The Holder agrees and acknowledges that any current Equity
Condition Failure will not prohibit the Company from meeting the requirements
for the Equity Conditions in the future.

 

E.           So long as this Agreement remains in effect, the Company shall not,
outside of the ordinary course of its business, acquire, or enter into any
agreement to acquire, the property or assets of any other Person for cash in
excess of $5,000,000 in the aggregate (the “Acquisition Cap”); provided,
however, that any amounts paid by the Company pursuant to the Repurchase
Agreements shall not be included in the calculation of the Acquisition Cap.

 



 

1            Fixed percentage based on number of Series A Warrants held by the
Holder on the date hereof and all Series A Warrants held by Consenting Holders
on the date hereof.

 

 2 

 

 

2.           Authorized Share Failure Standstill. Notwithstanding anything
herein to the contrary, (a) in the event that the Company receives an exercise
notice during the Share Failure Standstill Period (as defined below) from more
than one Consenting Holder for the same exercise date and the Company has
sufficient available authorized shares of Common Stock to exercise some, but not
all, of such portions of such Series A Warrants submitted for exercise on such
date, the Company, subject to any limitations on exercise set forth in such
Series A Warrants applicable to such Consenting Holders, shall, following
exercise of the Series A Warrants of an non-Consenting Holder requesting
exercise on such date, exercise from each Consenting Holder electing to have
Series A Warrants exercised on such date, a pro rata amount of such Consenting
Holder’s portion of its Series A Warrants submitted for exercise based on the
number of Series A Warrants submitted for exercise on such date by such holder
relative to the aggregate number of all Series A Warrants submitted for exercise
by the Consenting Holders on such date (with the exercise notice for such
unexercised portion of Series A Warrants (the “Exercise Failure Warrants”)
automatically deemed cancelled and null and void, ab initio) upon written notice
given to such exercising holder of such Series A Warrants immediately following
the earlier of (i) the submission of an Exercise Notice where some or all of the
Warrant Shares thereon would be Exercise Failure Warrants (if such determination
can be made at such time and prior to the end of such date) and (ii) the end of
such date if such determination can only be made after the end of such date, and
(b) commencing upon the first time that an Authorized Share Failure shall occur
and ending upon the earlier of (x) the time such Authorized Share Failure is
cured and (y) 9:30 AM Eastern Time on the 90th calendar day after the date of
commencement of such Authorized Share Failure (such period, the “Share Failure
Standstill Period”), no holder of Series A Warrants shall have any right to
exercise any Series A Warrants and any Exercise Notice delivered with respect
thereto shall be null and void, ab initio. For the avoidance of doubt, the
Company shall have no obligation to pay any cash amount under any Series A
Warrants pursuant to any election of any Consenting Holder of Series A Warrants
to exercise any Series A Warrants during the Share Failure Standstill Period or
with respect to any Exercise Failure Warrants; provided, that the foregoing
limitations on exercise and cash payment shall not apply to any exercise notice
delivered to the Company at any time after the end of the Share Failure
Standstill Period or during any subsequent Authorized Share Failure.

 

3.           Confirmation; Full Force and Effect. Except as set forth in
Sections ‎1 and 2 of this Agreement, the Series A Warrant shall remain in full
force and effect, as amended thereby, from and after the date hereof in
accordance with its terms.

 

4.           Representations and Warranties. To induce the Holders to enter into
this Agreement, the Company hereby represents and warrants to the Holder that:

 

A.           the execution, delivery and performance of this Agreement have been
duly authorized by all requisite corporate authority or other action on the part
of the Company, this Agreement has been duly executed and delivered by the
Company, and this Agreement constitutes the legal, valid and binding obligations
of the Company, enforceable against the Company in accordance with its terms;
and

 

B.           no events have taken place and no circumstances exist at the date
hereof which would give the Company a basis to assert a defense, offset or
counterclaim to any claim of any Holder with respect to the obligations of the
Company.

 

 3 

 

 

5.           Miscellaneous Provisions.

 

A.           Entire Agreement; Successors and Assigns. This Agreement
constitutes the entire understanding and agreement between the parties with
respect to the subject matter hereof, and supersedes any and all other prior
oral and written, including but not limited to the Series A Warrant Standstill
Agreement, and all contemporaneous oral, agreements, negotiations, discussions
and understandings with respect thereto. This Agreement shall inure to the
benefit of, and be binding upon, the parties and their respective successors and
permitted assigns.

 

B.           Trial by Jury; Governing Law; Jurisdiction; Severability. TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE HOLDER AND THE COMPANY HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE RULES THEREOF
RELATING TO CONFLICTS OF LAW OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS. To the extent permitted by applicable Law, the parties hereto hereby
submit to the non-exclusive jurisdiction of the federal and state courts of
competent jurisdiction in the Borough of Manhattan in The City of New York in
any suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by Law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

C.           Headings. The headings of the Sections of this Agreement have been
inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.

 

D.           Termination. In the event of (i) any bankruptcy, reorganization,
insolvency, liquidation or similar event of the Company, (ii) merger,
consolidation or sale of substantially all of the assets of the Company, (iii)
any change of control of the voting power of the Company pursuant to a third
party transaction (and not pursuant to the exercise of Company Series A Warrants
or Series A Convertible Preferred Stock) or (iv) any breach of any other
obligation owed to the Holder or any other Consenting Holder by the Company not
cured within three days of such breach (provided that such termination shall not
be effective until the earlier of the date that the Company or any other
Consenting Holders notifies all other Consenting Holders or publicly discloses
the existence of such default), then this Agreement shall terminate immediately.
In the event of such a breach (and cure, if any), the Company shall be required
to notify all other Consenting Holders within one Trading Day of such breach
(and cure if applicable). The Company shall have the right to terminate this
Agreement at any time the Common Stock is listed or quoted on the OTCQX or the
OTCQB.

 

 4 

 

 

E.           Amendment and Waiver. This Agreement and the provisions, rights and
obligations hereof, may be amended, waived or modified upon the written consent
of the Company and Majority of the Consenting Holders. Notwithstanding the
foregoing, if a proposed amendment, waiver or modification would by its express
terms treat any Consenting Holder (the “Adversely Impacted Holder”) uniquely and
adversely in a manner that is materially different than the manner in which such
amendment or waiver would treat the other Consenting Holders, such amendment,
waiver or modification shall also require the consent of such Adversely Impacted
Holder. Any amendment or waiver effected in accordance herewith shall be binding
upon each Consenting Holder and the Company.

 

F.           Effectiveness; Counterparts. This Agreement shall not be effective
until the Company and a Majority of the Consenting Holders have agreed to an
amendment and restatement of their respective Standstill Agreement substantially
in the form of this Agreement. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement. Any
counterpart may be executed by facsimile or other electronic transmission, and
such facsimile or other electronic transmission shall be deemed an original.

 

G.           Independent Nature of Holder's Obligations and Rights. The
obligations of the Holder under this Agreement are several and not joint with
the obligations of any Consenting Holder, and the Holder shall not be
responsible in any way for the performance of the obligations of any other
Consenting Holder under any other Standstill Agreement, as amended and restated.
Nothing contained herein or in any other Standstill Agreement, as amended and
restated, and no action taken by the Holder pursuant hereto, shall be deemed to
constitute the Holder and other Consenting Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holder and other Consenting Holders are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any other Standstill Agreement and the Company
acknowledges that, to the best of its knowledge, the Holder and the other
Consenting Holders are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any other
Consenting Agreement. The Company and the Holder confirm that the Holder has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Holder shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any other Consenting Holder to be joined as an additional party in
any proceeding for such purpose.

 

[Signature Page Follows]

 

 5 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.

 

  COMPANY       VAPOR CORP., a Delaware corporation,           By:       Name:  
    Title:             HOLDER       [_____________________]           By:      
Name:       Title:  

 

[Signature Page to Series A Warrant Standstill Agreement]

 

 6 

 